Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Imprivata, Inc. (the “Company”) for the period ended June 30, 2016 as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company hereby certifies, pursuant to 18 U.S.C. Section1350, that to his or her knowledge: (1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 2, 2016 By: /s/ Omar Hussain Omar Hussain President and Chief Executive Officer (Principal Executive Officer) Date: August 2, 2016 By: /s/ Jeff Kalowski Jeff Kalowski Chief Financial Officer (Principal Financial Officer)
